Case 5:20-cv-00724-TAD-MLH Document 32 Filed 06/14/21 Page 1 of 1 PageID #: 212




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 JERMERA MARQUEZ MAYO#447242                          CIVIL ACTION NO. 20-cv-0724

 VERSUS                                               JUDGE TERRY A. DOUGHTY

 CADDO CORRECTIONAL CENTER, ET AL MAGISTRATE JUDGE HORNSBY

                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 30] having been

 considered, together with the written Objection [Doc. No. 31] thereto filed with this Court, and,

 after a de novo review of the record, finding that the Magistrate Judge’s Report and

 Recommendation is correct and that judgment as recommended therein is warranted,

        IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Jermera Marquez

 Mayo’s Motion for Summary Judgment [Doc. No. 25] is DENIED.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants Caddo

 Correctional Center, Et Al’s Motion for Summary Judgment [Doc. No. 22] is GRANTED and

 that all claims against all Defendants are DISMISSED WITH PREJUDICE.

        MONROE, LOUISIANA, this 14th day of June, 2021.


                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
